DETAILED ACTION
This final office action is in response to amendments filed on 05/31/2022 for examination. Claims 1, 2, 15 and 19 are amended. No claim is added and cancelled. Claims 1-20 are being examined and are pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Information disclosure statement (IDS) submitted on 03/01/2022 has been considered by examiner. 
Response to Arguments
Applicant’s amendments to claims 1, 2, 15 and 19, filed on 05/31/2022, have been considered by examiner. 
Applicant’s arguments on independent claim 1, filed on 05/31/2022, have been considered and they are not persuasive.
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims
Regarding claim 1, applicant argues that “this passage appears confined to disclosing choosing a random finger ID stored in a given node's finger table. As such, the passage appears to teach using a single identifier, and a single finger table, and as such does not disclose each and every Application No. 16/625,631Amendment dated May 31, 2022Reply to Office Action of February 28, 2022feature of "generating a first record in a first table based at least in part on a first identification information stored in a second table of a long-distance table type; [and] generating a second record in a third table of the long-distance table type”. Examiner carefully reviewed the applicant’s arguments and respectfully disagree. First, Laas teaches 3 tables in each layer for each node, ids, fingers and successors, wherein fingers table is a long-distance type because it contains pointers to other nodes (Page 4, right col, para. 02) and successors is short-distance type. Second, Laas teaches for ith layer, node Id is selected and added from previous layer’s((i-1)th) finger table which is the second table (Page 7, Fig. 4). Third, Laas also teach generating records in ith layer fingers table (third table) through random walk and each entry with key and value (Page 7, Fig. 4). Therefore, Laas teaches generating a first record in a first table based at least in part on a first identification information stored in a second table of a long-distance table type; [and] generating a second record in a third table of the long-distance table type.
Regarding claim 1, applicant further argues that “the Office alleges these portions of Laas teach that "each table contains a key and a node's address." Office Action at 4. However, the Office has not provided any specific evidence for Laas disclosing an address being contained in a second record analogous to the second record recited in claim 1”. Examiner carefully reviewed the applicant’s arguments and respectfully disagree. Laas first teaches fingers table contains (id, address) pairs (Page 6, right col. Para. 06). Later Laas further teaches each fingers table contains a key and a node’s address (Page 12, right col. Para. 02). Therefore Laas teaches an address being contained in the second record in the context of generating a second record in a third table of the long-distance table type by at least performing a first random walk of the set of random walks, the second record containing a second identification information and an address associated with the second identification information. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Laas teaches a routing protocol for updating distributed hash tables through random walk and rebuilding routing table when node joining/leaving. Shim teaches updating distributed hash tables when a new node joining/leaving a group.  Therefore, there is a motivation to combine those two to update distributed hash table when a node joining/leaving. 
Applicant provides no further arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniewski-Laas et al. (“Whanau: A Sybil-proof Distributed Hash Table”; 7th USENIX Symposium on Networked Systems Design and Implementation, NSDI 2010, hereinafter Laas) in view of  Shim et al. (US20070230482, hereinafter Shim). 
Regarding claim 1, 19 and 20, Laas teaches a distributed mempool network implementing a distributed hash table (Laas: each node maintains a pool of addresses of other nodes; Page 15, right col. Para. 03; system is designed as a one-hop DHT; Page 14, right col. Para. 02; Page 1, left col., Para. 02); update routing information of mempool node (Laas: rebuilds its routing table to incorporate nodes joining and leaving; Page 10, right col. Para. 04); initializing a set of random walks within a key space of the DHT, the set of random walks used for generating a set of key-value records to be stored by the mempool node (Laas: For each node u, run rd times of random-walk and storing (key, value); Fig. 4; Page 5, right col., para. 02); generating a first record in a first table based at least in part on a first identification information stored in a second table of a long-distance table type (Laas: node id is selected and added from previous layer’s((i-1)th) finger table (second table); Page 7, left col., para. 01; Fig. 4); generating a second record in a third table of the long-distance table type by at least performing a first random walk of the set of random walks (Laas: generating multiple finger (long distance) tables by sending out a set of random walks; Page 7, left col., para. 01; Fig. 4); the second record containing a second identification information and an address associated with the second identification information (Laas: each table contains a key and a node’s address; Page 12, right col., para. 02; Page 6, right col. Para. 06); generating a third record in a fourth table of a short-distance table type by at least obtaining records from a table maintained by a second mempool node of the DMP network (Laas: generating successors (local) table by initiating random walks and collecting key-value record from the final node of each walk and storing these nodes and records; Fig. 4; Page 7, left col., para. 03 to right col, para. 02; Page 5, left col. Para. 02).
Yet, Laas does not explicitly teach receiving a request to update routing information of the mempool node. 
However, in the same field of endeavor, Shim teaches receiving a request to update routing information of the mempool node (Shim: a network with multiple nodes, each node includes a finger table that forms a portion of a DHT; when a new node joins a network, it sends a join message to its successor node; Para. 0003, 0006 and 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Laas to include receiving a request to update routing information of the mempool node as disclosed by Shim. One of ordinary skill in the art would have been motivated to make this modification in order to updating a distributed hash table on-demand as suggested by Shim (Shim: Para. 0001). 
Regarding claim 2, combination of Laas and Shim teaches the method of claim 1. In addition, Laas further teaches receiving, at the mempool node, a request for a value associated with a key (Laas: Fig. 5: lookup procedure to retrieve a record by key; Page 8, left col. Para. 04); selecting, from a fifth table of the long-distance table type, third identification information relative to at least some other identification information included in the fifth table (Laas: Page 8, left col. Para. 04 to page 8, right col. Para. 01); selecting a particular iteration of a long-distance table of a set of long-distance tables of which the third table is a member (Laas: 
    PNG
    media_image1.png
    177
    399
    media_image1.png
    Greyscale
); selecting, from the particular iteration of the long-distance table, a pointer within a range between the third identification information and the key (Laas: Page 8, left col. Para. 04 to page 8, right col. Para. 01); transmitting a query to a third mempool node associate with the pointer (Laas: Page 1, right col. Para. 03; Page 4, right col, para. 06; Page 5, right col, para. 02).
Regarding claim 3, combination of Laas and Shim teaches the method of claim 2. In addition, Laas further teaches wherein the request to update routing information is part of an update operation executed over a number of iterations (Laas: Page 10, right col. Para. 04; Page 6, left col. Para. 06).
Regarding claim 4, combination of Laas and Shim teaches the method of claim 3. In addition, Laas further teaches wherein the update operation is terminated after the number of iterations is completed, the number of iterations being defined by a DHT protocol (Laas: Page 1, left col. Para. 01; page 7, left col. Para. 01; Page 10, right col. Para. 04). 
Regarding claim 5, combination of Laas and Shim teaches the method of claim 2. In addition, Laas further teaches creating, the mempool node, a set of trusted connections with a set of other mempool nodes (Laas: Page 4, right col., Para. 07; Page 4, right col., para. 08; Page 15, right col. Para. 03; Page 3, right col., para. 02). 
Regarding claim 6, combination of Laas and Shim teaches the method of claim 1. In addition, Laas further teaches wherein the second record in the second table is pseudorandomly selected (Laas: Page 5, right col. Para. 04; Page 5, right col. Para. 05). 
Regarding claim 7, combination of Laas and Shim teaches the method of claim 1. In addition, Laas further teaches wherein the first record in an ID table is selected from information generated during initializing the set of random walks (Laas: Page 5, right col. Para. 04-05). 
Regarding claim 8, combination of Laas and Shim teaches the method of claim 2. In addition, Laas further teaches wherein selecting, from the particular iteration of the long-distance table, the pointer within the range between the third identification information and the key is performed randomly (Laas: Page 8, left col. Para. 04 to page 8, right col. Para. 01). 
Regarding claim 9, combination of Laas and Shim teaches the method of claim 1. In addition, Shim further teaches wherein the request to update routing information of the mempool node is a result of instantiation of a new mempool node (Shim: Abstract; Para. 0016-0017). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the request to update routing information of the mempool node is a result of instantiation of a new mempool node as disclosed by Shim. One of ordinary skill in the art would have been motivated to make this modification in order to updating a distributed hash table on-demand as suggested by Shim (Shim: Para. 0001).
Regarding claim 10, combination of Laas and Shim teaches the method of claim 5. In addition, Laas further teaches wherein the set of trusted connections is modified (Laas: Page 6, left col. Para. 06). 
Regarding claim 11, combination of Laas and Shim teaches the method of claim 1. In addition, Shim further teaches wherein the request to update routing information of the mempool node is a result of at least one other mempool node failing (Shim: Para. 0084-0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the request to update routing information of the mempool node is a result of at least one other mempool node failing as disclosed by Shim. One of ordinary skill in the art would have been motivated to make this modification in order to updating a distributed hash table on-demand as suggested by Shim (Shim: Para. 0001).
Regarding claim 12, combination of Laas and Shim teaches the method of claim 1. In addition, Shim further teaches wherein the request to update routing information of the mempool node is a result of modifying a set of keys associated with the DMP (Shim: Para. 0007, 0009, 0015, 0018 and 0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the request to update routing information of the mempool node is a result of modifying a set of keys associated with the DMP as disclosed by Shim. One of ordinary skill in the art would have been motivated to make this modification in order to updating a distributed hash table on-demand as suggested by Shim (Shim: Para. 0001).
Regarding claim 13, combination of Laas and Shim teaches the method of claim 5. In addition, Laas teaches updating routing information of the mempool node is a result of modifying the set of trusted connections (Laas: Page 6, left col. Para. 06). 
In addition, Shim further teaches wherein the request to update routing information is a result of modifying the set of connections (Shim: Para. 0009; Para. 0021-0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the request to update routing information is a result of modifying the set of connections as disclosed by Shim. One of ordinary skill in the art would have been motivated to make this modification in order to updating a distributed hash table on-demand as suggested by Shim (Shim: Para. 0001).
Regarding claim 18, combination of Laas and Shim teaches the method of claim 1. In addition, Laas further teaches wherein the mempool node stores a second value that is also stored by at least one other mempool node of the DMP (Laas: Fig. 4; Page 5, right col., para. 02). 
Claim 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laas in view of  Shim, and further in view of  Antonopoulos (“Mastering Bitcoin. Unlocking Digital Crypto-Currencies”, O'Reilly Media, April 2014, hereinafter Anto). 
Regarding claim 14, combination of Laas and Shim teaches the method of claim 1.
Yet, the combination does not explicitly teach wherein the DMP obtains a plurality of storage requests from a set of validator nodes.
However, in the same field of endeavor, Anto teaches wherein the DMP obtains a plurality of storage requests from a set of validator nodes (Anto: Page 184, para. 01; Page 140, para. 02). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the DMP obtains a plurality of storage requests from a set of validator nodes as disclosed by Anto. One of ordinary skill in the art would have been motivated to make this modification in order to store the transactions in the memory pool as suggested by Anto (Anto: Page 160, para. 02). 
Regarding claim 17, combination of Laas and Shim teaches the method of claim 1.
Yet, the combination does not teach wherein the mempool node of the DMP implements a consensus protocol to provide consensus among a plurality mempool nodes of the DMP on a set of values included in the fourth table.
However, in the same field of endeavor, Anto teaches wherein the mempool node of the DMP implements a consensus protocol to provide consensus among a plurality mempool nodes of the DMP on a set of values included in the fourth table (Anto: Para. 181, para. 04 to Page 182; Page 184, para. 01; Page 192, para. 05; Page 201, para. 04). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the mempool node of the DMP implements a consensus protocol to provide consensus among a plurality mempool nodes of the DMP on a set of values included in the fourth table as disclosed by Anto. One of ordinary skill in the art would have been motivated to make this modification in order to provide consensus among a plurality mempool nodes as suggested by Anto (Anto: Para. 181, para. 04). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laas in view of  Shim, and further in view of Raja et al. (US8954575, hereinafter Raja). 
Regarding claim 15, combination of Laas and Shim teaches the method of claim 1.
Yet, the combination does not teach wherein the mempool node maintains a set of weights associated with a set of connections to a set of other mempool nodes.
However, in the same field of endeavor, Wai teaches wherein the mempool node maintains a set of weights associated with a set of connections to a set of other mempool nodes (Raja: claim 8; Para. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the mempool node maintains a set of weights associated with a set of connections to a set of other mempool nodes as disclosed by Raja. One of ordinary skill in the art would have been motivated to make this modification in order to perform better path management in a shared storage as suggested by Raja (Raja: Para. 0004). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laas in view of Shim and Raja, and further in view of Wai et al. (US6751616, hereinafter Wai). 
Regarding claim 16, combination of Laas, Shim and Raja teaches the method of claim 15.
Yet, the combination does not explicitly teach wherein the mempool node updates a weight of the set of weights as a result of at least one other mempool node failing to provide a valid key-value record.
However, in the same field of endeavor, Wai teaches wherein the mempool node updates a weight of the set of weights as a result of at least one other mempool node failing to provide a valid key-value record (Wai: Fig. 10A: #1022, #1030; Col. 22, line 5-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the mempool node updates a weight of the set of weights as a result of at least one other mempool node failing to provide a valid key-value record as disclosed by Wai. One of ordinary skill in the art would have been motivated to make this modification in order to adjust weight when a node no longer in the network as suggested by Wai (Wai: Col. 22, line 5-16). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kutaragi et al. US20140149376: Fig. 14A: distributed hash table with key-value
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /TAGHI T ARANI/    Supervisory Patent Examiner, Art Unit 2438